DETAILED ACTION
In the Non-Final Rejection mailed 2/2/2021, claims 1-20 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 5/3/2021 has been entered:
Claims 1, 3-10, and 13-20 are active.
Claims 2 and 11-12 are cancelled.
Response to Arguments
Applicant's arguments filed 5/3/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that none of the cited prior art references disclose all of the limitations recited in the amended independent claims, the examiner respectfully disagrees because Ninio (US 4881463) appears to disclose all of the claim limitations as detailed below.
Drawings
The drawings were received on 5/3/2021. These drawings are acceptable.
Specification
The amendment to the specification filed 5/3/2021 has been entered.
Claim Objections
Claims 13 and 16-20 are objected to because of the following informalities:
Regarding claim 13, one of the two periods at the end of the claim should be deleted. Additionally, claim 13 recites the limitation “major caliber guns” in line 2. There is insufficient antecedent basis for this limitation in the claim because “major caliber gun systems” were previously recited. It is the examiner’s belief that changing “major caliber guns” in claim 13 to “the major caliber gun systems”.
Regarding claims 16-20, “An insensitive munitions (IM) primer” in the preamble of each claim should instead say “The insensitive munitions (IM) primer”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9 and 18, the limitation “wherein the booster assembly outlet includes a flow restriction on enforced ignition” (lines 1-2) is unclear as claimed. It is unclear whether the flow restriction is an intended use of the booster assembly outlet or a component of it. If the flow restriction is a specific component, this component does not appear to be present in the drawings, while if applicant intended to claim that the booster assembly outlet restricts flow, it is unclear as claimed what the booster assembly outlet is restricting the flow of. There is also insufficient antecedent basis for the limitation “the booster assembly outlet” in the claim because a booster assembly outlet was not previously recited. It is further unclear what is being forced to ignite. For examination purposes, it was assumed that applicant intended to claim “wherein the booster assembly comprises an outlet that restricts flow of an energetic material contained in the booster assembly for enforced ignition of the energetic material”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 9, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ninio et al. (US 4881463), herein referenced ‘Ninio’.
Regarding claim 1, Ninio discloses an insensitive (col. 5 line 37 – col. 6 line 9) munitions primer (3-4; Figs. 1-2) for use with major caliber gun systems (col. 1 lines 5-9), comprising: 
an elongate housing (6) having a proximal end (Fig. 2; end adjacent block 19) and a distal end (Fig. 2; end opposite previously described proximal end); 
a tube (4) having a first end coupled within the distal end of the elongate housing (Fig. 1; first end of tube 4 being the end adjacent the previously described distal end of housing 6); 
an ignition assembly (17, 19-31; Fig. 2) located within the proximal end of the housing (as best shown in Fig. 2); and 
a booster assembly (7-11, 16, 18; Fig. 2) located within the elongate housing adjacent the ignition assembly (as best shown in Fig. 2) and including a booster holder (8) providing a cylindrical structure (as best shown in Fig. 2, holder 8 is generally cylindrical) defining an internal bore (as best shown in Fig. 2, components 7, 9-11, 16, and 18 are within an internal bore of holder 8) in which a first burst disk (10) resides and is mechanically restrained by a booster disk lock (11),
wherein the distal end of the elongate housing surrounds an adapter (12) that interfaces between the elongate housing and the first end of the tube (Fig. 1; col. 4 lines 15-21), wherein the adapter includes a second burst disk (14) that abuts the tube (disk 14 abuts tube 4 via at least the plug 12), and
a burn chamber disposed within the elongate housing between the ignition assembly and the adapter (an open area within the elongate housing 6 between the ignition assembly 17, 19-31 
Regarding claim 15, Ninio discloses an insensitive (col. 5 line 37 - col. 6 line 9) munition primer (3-4; Figs. 1-2) for use with major caliber gun systems (col. 1 lines 5-9), comprising:
an elongate housing (6) coupled with a tube (4);
wherein the tube has a smaller diameter than the elongate housing (Fig. 1);
wherein the elongate housing and the tube define a centrally located bore (Figs. 1-2); 
wherein the bore contains an ignition assembly (17, 19-31; Fig. 2), a booster assembly (7-11, 16, 18; Fig. 2) having a first burst disk (10), and an adapter (12) having a second burst disk (14); and
wherein the first burst disk and the second burst disk are mechanically, bidirectionally, retained in place (Fig. 2; col. 4 lines 9-21), and a burn chamber is disposed within the elongate housing between the ignition assembly and the adapter (an open area within the elongate housing 6 between the ignition assembly 17, 19-31 and the adapter 12 is shown in Fig. 2, which at least partially contains the booster assembly 7-11, 16, 18, and therefore in which initiator charge 7 burns, thereby defining a burn chamber).
Regarding claims 3 and 16, Ninio discloses wherein the tube contains a plurality of spaced-apart air vents therealong (as best shown in Fig. 1). 
Regarding claim 4, Ninio discloses wherein the booster disk lock enables bidirectional mechanical retention of the first burst disk (Fig. 2; col. 4 lines 9-13). 
Regarding claims 5 and 17, Ninio discloses wherein the first burst disk is not crimped (Fig. 2; col. 4 lines 9-13).
Regarding claim 6, Ninio discloses wherein the booster assembly includes an ignition disk (9).
Regarding claims 9 and 18, Ninio discloses wherein the booster assembly restricts flow of an energetic material (7) contained therein (Fig. 2) through an outlet for enforced ignition of the energetic material (Fig. 2, first burst disk 10 restricts flow of the energetic material until it bursts at which point flow is further restricted by the smaller diameter of the aperture through booster disk lock 12 relative to the diameter of the chamber containing energetic material 7). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ninio et al. (US 4881463) as applied to claim 1 above, and further in view of Campoli (US 5155295), herein referenced ‘Campoli’.
Regarding claim 7, Ninio does not expressly teach wherein the IM primer is configured for use with projectiles having mid-body obturators.
Capoli teaches a primer (130) configured for use with a projectile (120; Fig. 1) comprising a mid-body obturator (150).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the IM primer of Ninio to be configured for use with a projectile comprising a mid-body obturator as taught by Capoli since it has been held that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ninio et al. (US 4881463) as applied to claims 1 and 15 above, respectively, and further in view of Hassmann (US 3182595), herein referenced ‘Hassmann’.
Regarding claims 8 and 19, Ninio does not expressly teach wherein the tube includes a set-screw at a second end thereof.
Hassmann teaches a primer (Fig. 1) comprising an elongate body (7) within which is an igniter assembly and a booster assembly (6, 8-10), wherein attached to the distal end of the elongate body is a tube (5) at the distal end of which is a set-screw (4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the IM primer of Ninio to include a set-screw at the distal end thereof as taught by Hassmann in order to close the end of the tube (Hassmann; col. 2 lines 6-9).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ninio et al. (US 4881463) as applied to claim 1 above.
Regarding claim 10, Ninio discloses wherein the first burst disk is resistant to external pressure (col. 4 lines 9-13), but does not expressly teach wherein the first burst disk is resistant to over 300 psi of external pressure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the burst disk of Ninio to be resistant to over 300 psi of external pressure since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ninio et al. (US 4881463) as applied to claims 1 and 15 above, respectively, and further in view of Hershkowitz et al. (US 5675115), herein referenced ‘Hershkowitz’.
Regarding claims 13-14 and 20, Ninio does not expressly teach wherein the IM primer is scalable for use with charges of the major caliber gun systems including and greater than five inch propelling charges.
Hershkowitz teaches a primer (11-19; Figs. 1-2) used for firing a projectile from a gun such as a cannon, howitzer, and the like (col. 1 lines 10-13), wherein the primer “is suitable for a wide range of sizes of guns” (col. 5 lines 39-40), and wherein “[t]he design set forth herein provides a set of values that can be scaled for other dimension guns” (col. 5 lines 15-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the primer of Ninio to be scalable for use with charges of the major caliber gun systems as taught by Hershkowitz in order to use the IM primer with a wide range of sizes of guns (Hershkowitz; col. 5 lines 39-40).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the primer of Ninio to be used with charges that are five inch propelling charges or greater since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
Claims 1, 3-10, and 13-20 are rejected. Claims 2 and 11-12 are cancelled.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-

/Troy Chambers/Supervisory Patent Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641